Avenant N°04. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

AVENANT N°.0.1. A L'ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER
DES CHARGES DU CONTRAT DE CONCESSION FORESTIERE CONCLU Le 24 Août
2011 À BABULEMBA

Contrat de Concession Forestière n°046/11, CFT, Groupement BABUSOKO

REMARQUES PREALABLES :

L'Accord des clauses sociales du cahier des charges du contrat de concession forestière
n°046/11 s'appui sur une mise en exploitation pendant la période 2011-2014. Pour des
raisons liées aux contraintes de l'exploitation, celle-ci débute en 2013. Le présent avenant à

l'accord des clauses sociales prend en compte ce décalage dans l'annexe présentant le |

chronogramme de réalisations des projets communautaires basé sur la disponibilité de la
trésorerie issues des redevances prévisionnelles. Ainsi l'année 1 du chronogramme
correspond à la 1*° année d'exploitation. Les réalisations financées et réalisées sur l'avance
de 10% du montant des travaux sont incorporées dans le TO du chronogramme.

Le premier bloc quadriennal comprenant les AAC 1, 2,3, et 4 est couvert par deux accords

des clauses sociales :

- Le premier accord de clause sociale concerne les villages BATIABETU (PK 57),
BAMBUNDIJE 1 (PK65), BAMBUDJE 2 (Mboka Malili) (PK65), BATIANTUYI (PK70),
BABOLEMBA (PK72) du Groupement BAMBUNDIJE et porte partiellement sur les
AAC 1 et 2, et intégralement sur les AAC 3 et 4. Le montant prévisionnel du fonds de
développement est de 109 720 $ (cent et neuf mille sept cents dollars américains).

- Le second accord de clause sociale concerne les villages BABOTE, BABUSOKO,
BIARO du Groupement BABUSOKO. II porte partiellement sur les AAC1 et 2. Le
montant prévisionnel du fonds de développement est de 67 187$ (soixante sept mille

cents quatre vingt sept dollars américains).

- Le présent avenant porte sur le second accord.

NG\ À MUTORO
MOKONAKABO | MASSA

MOLISHO
MOKUWA

MBUZA
ISAMENE

MOZEND,
NGEZE!

LOKONJO
MUSOBA

MOLIMA
Papy

BULAMATARI |

GEAI

JA

|

Æ

Cas

PAyIs

1/29
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Le présent avenant est conclu entre:
d’une part,

1° Les communautés locales des villages BABOTE, BABUSOKO, BIARO du Groupement
BABUSOKO, représentés par les membres du Comité Local de Gestion « en sigle CLG »

N° Nom Fonction

01 NGWANDA MOKONAKABO Président

02 MUTORO MASSA Secrétaire rapporteur

03 MOLISHO MOKUWA Trésorier

04 MBUZA ISAMENE Conseiller

05 MOZENDA NGEZEMA Conseiller

06 LOKONJO MUSOBA Conseiller

07 MOLIMA Papy Conseiller

08 BULAMATARI GEANDJA Délégué concessionnaire

Et d'autre part,

2° La Compagnie Forestière de Transformation en sigle CFT immatriculée au registre de
commerce sous le numéro 551-BOMA, ayant son siège au numéro cadastral 307, avenue
Kingabwa, Kinshasa/Limete, en République Démocratique du Congo, représentée par Mr
Luis Fernando Carvalho Pereira Fereira ci-après dénommée «le concessionnaire
forestier », d'autre part, qui a donné délégation de signature à Monsieur Richard Garrigue,
Responsable de la certification, annexe 2.

Entendu que :

CFT a signé en date du 24 Août 2011, un accord des clauses sociales avec les
communautés locales des villages BABOTE, BABUSOKO, BIARO du Groupement
BABUSOKO ;

La Société titulaire du contrat de concession forestière n°046/11 du 24 octobre 2011 issu de
la conversion de la garantie d'approvisionnement n°36/CAB/MIN/ECN-EF/04 du 02/07/2004

NGWANDA MUTORO | MOLISHO | MBUZA
NAKABO | MASSA MOKUWA | ISAMENE

| Ce |Hnuis

LOKONJO | MOLIMA | BULAMATARI
MUSOBA_ | Papy

æ

Avenant ol. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

jugée convertible suivant la notification n°4907/CAB/MINECN-T/15/JEB/2008 du
06/10/2008 ;

Conformément à l'Article 3 de l’arrêté ministériel n° 023/CAB/MIN/ECN-T/28/JEB/10 du
07 juin 2010 fixant le modèle d'accord constituant la clause sociale du cahier des
charges du contrat de concession forestière qui stipule que :

«Les parties peuvent d'un commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord ».

Les parties au présent avenant ont convenu de ce qui suit :
Article 1 de l’avenant portant sur les « signatures de l'accord »

Les personnes dont les noms suivent, et dont leurs signatures font défaut dans l'accord
constituant la clause sociale et au regard de leur fonction, ont participé à la négociation,
apportent leur signature au présent avenant pour indiquer leur accord sur la clause conclue
le 24 août 2011 à Babolemba.

Pour la communauté locale

N° Nom et Prénom Qualité Village Signature

7 MBULA NJAIBO Comité de Négociation
P47 BABOTE

8 MALISAWA SOKONI Comité de négociation | P47 BABOTE

Article 2 de l’avenant portant sur le chapitre 1 « Des dispositions générales », extrait
de l’article 2 :

Extrait de l'article 2 de l'accord de la clause sociale du 24 août 2011

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre

NGWANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI
ONAKABO | MASSA MOKUWA | ISAMENE_| NGEZEMA | MUSOBA | Papy GEANDJA y

&k | Css [HIS ED

3/29
premières assiettes annuelles de coupe, conformément à

n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

L'extrait de l'article 2 est modifié comme suit :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan de
gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et des
activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux deux premières
assiettes annuelles de coupe, conformément à l'article 1 de l'annexe 1 de l'arrêté

n°28/CAB/MIN/ECN-T/27/JEB/08 précité

Article 3 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1

« obligations du concessionnaire forestier », extrait de l’article 4

Extrait de l'article 4 de l'accord de la clause sociale du 24 août 2011

1 école de 6 classes à Biaro Pk41
1 centre de santé à Babusoko PK50

autres :
1 décortiqueuse à Babusoko
1 décortiqueuse à Babote 1 Pk47

Da! wa"

Extrait de l'article 4 est modifié comme suit :

Réfection, équipement des installations hospitalières et scolaires

1 salle de loisir avec TV et panneaux solaires à Babote PK 47

-__Réfection, équipement des installations hospitalières et scolaires

l'article 2 de

l'arrêté

Type de bâtiment Localisation

Nombre

Construction et BABUSOKO Pk 50
équipement d'un
centre de santé de
48 m’en briques
cuites

1

-_ Construction d'une | BIARO Pk41
école de 6 classes
de 324 m° en brique
cuites avec bureau
de 28 m°en briques
cuites

MUTORO | MOLISHO | MBUZA MOZENDA
MASSA MOKUWA | ISAMENE_ | NGEZEMA

LOKONJO
MUSOBA

MOLIMA
Papy

BULAMATAR! |

GE,

JA

2 (as |

29

|
|
|
|
Avenant N°04. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Autres :

- Construction (plan) salle de loisir de 48 m° en briques cuites avec acquisition
TV, antenne et panneaux solaires à BABOTE Pk47,

- Acquisition d’une (1) décortiqueuse à riz à BABUSOKO,

- Acquisition d’une (1) décortiqueuse à riz à BABOTE 1 Pk 47

Article 4 de l’avenant portant sur le chapitre 2 « obligations des parties » section 1
« obligations du concessionnaire forestier », extrait de l’article 6 :

Extrait de l'article 6 de l'accord de la clause sociale du 24 Août 2011:

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon l'un des mécanismes
suivants :

- l'affection, chaque année et quelle que soit la zone exploitée, de 5% du total des
ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession; un programme
prévisionnel chiffre d'entretien et de maintenance, sur les 4 ou 5 années à venir, des
infrastructures socio économiques déjà réalisées au bénéfice de l'ensemble des
communautés locales et des peuples autochtones riverains ayant droit sur la
concession forestière est joint en annexe 11

L'Extrait de l'article 6 est modifié comme suit :

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. article 11), selon le mécanisme suivant :

+ Affectation, chaque année et quelle que soit la zone exploitée, de 8,2 % du total
des ristournes de manière à mutualiser les coûts récurrents se rapportant aux
infrastructures déjà réalisées sur l'ensemble de la concession ; un programme
prévisionnel chiffré d'entretien et de maintenance sur les deux années à venir,
des infrastructures socioéconomiques déjà réalisées au bénéfice de l'ensemble
de communautés locales riverains ayants-droit sur la concession forestière est
joint en annexe :

NGWANDA MUTORO | MOLISHO | MBUZA MOZENA | LOKONJO | MOLIMA | BULAMATAR! |
M NAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA | Papy GEANDJA

re S Cu fais es [TAN

5729

Avenant N°.04..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 5 de l’avenant portant sur le chapitre 4 « Clauses diverses » section 2

« Dispositions finales», article 27 :

Article 27 de la clause du 24 août 2011:

Le présent accord produit ses effets à la date de sa signature par les parties et
L'Administrateur de Territoire en tant que témoin et garant de la bonne application du

présent contrat

Article 27 est complété comme suit :

Le présent accord produit ses effets à la date de sa signature par les parties et
L’Administrateur de Territoire en tant que témoin et garant de la bonne application du
présent contrat, remplace et annule tout autre accord qui aurait existé entre les parties
au présent accord.

JANDA
[OKONAKABO

MUTORO
MASSA

MOLISHO
MOKUWA

MBUZA
ISAMENE

MOZENDA
NGEZEMA

LOKONJO
MUSOBA

MOLIMA
Papy

BULAMATARI
G! JA

x

Cu

HAS

E

6/29

Avenant N°2/...à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 6 de l’avenant portant sur l’'ANNEXE 10 :
L'annexe 10 de l'accord de la clause sociale est complétée par :

+ devis prévisionnel Construction d’un centre de santé à BABUSOKO PK 50 (5300$)

1 bâtiment centre de santé en

briques cuites Longueur 8,00 m Largeur 6,00 m Surface 48,00 m
Coût foumures extérieures
Paramètres Unité | largeur | épaisseur | Longueur | Nombre | cube UE Prix
[Nombre de jours ET
[Coût journalier chef maçon [Chevrons m 6 LU | 500 30,00
[Nombre chef maçons (Charpente m 3 47,00 141,00
[Coût journalier maçons [Ciment fondation sac 50 kg - 15 22,00 330,00
Nombre maçons 2 ICiment pavement sac 50 kg 15 22,00 330,00
Nombre de jours 40 [Tôles de 3 m Tôle BG 28 40 16,00 640,00
(Coût joumaler chef menuisier 7
[Nombre chef menuisier 1 | [ous cer kg 8 3,00 2400
(Coutjoumaier menuisiers 4 | [Cous de 150 kg 3 3,00 24,00
[Nombre menuisiers 2 [Cious de 120 kg - 8 3,00 24,00
Calculs [Cious de 100 kg . 8 3,00 24,00
Saisie chef d'équipe maçon (Cious de 80 kg 3 3,00 2400
[Salaire maçons [Cious de 60 kg 8 3,00 24,00
[Cious de 40 kg 8 3,00 24,00
[Cious de 20 kg 8 3,00 24,00
US ToraT Salaires magons
tes en bois
Een 4 100,00 400,00
Fenêtres 5 66,00 330,00
[Salaire chef d'équipe menuisier
[Briques unité 5 000 0,10 500,00
[Sable melangé m 18 7,00 126,00
sable fin m 7 6,00 42,00
[brouette gravier m 114 8,00 9,12
[moellon m° 15 10,00 150,00
[Salaire menuisiers
Bureau unité - 2 80,00 160,00
(Chaises unité 3 15,00 45,00
fTabes unité El - 3 15,00 4500
[Sous total Salaires are (eus, | at 235,00
Récapitulatif
Coût salaires 1 595,00
Fournitures extérieures | _3705,12
: Total chantier 5302
NGWANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI

[ONAKABO | MASSA MOKUWA | ISAMENE_| NGEZEMA | MUSOBA | Papy GE, JA

F5 IC Pise

7/29
Avenant N°44. .à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Devis prévisionnel équipement centre de santé à BABUSOKO pk 50

Equipement centre de santé BABUSOKO CCF 46/011 (GA 36-04) CFT

DESIGNATION UNITE QUANTITE | P.U$US P.T. $US
Appareil de réanimation pour nouveau-nés pce $ 300
Amoire métallique Lbce $ 200
Armoire vitrine métallique (pce $ 400
Aspirateur de mucosité (pce $ 450! $ -
Bassin rectangulaire inox pce 1 $ 251$ 25
[Bassin réniforme inox pce 2 $ 101$ 20
[Boîte à gants pce 2 $ 711$ 14
[Boîte métallique inox (pce 1 $ 1001 $ 100
Bureau (pce 2 $ 80)$ 160
(Chaises (pce 6 $ 151$ 90
[Escabeau (pce $ 100! $ :
Etagère en bois (pce 1 $ 651$ 65
Etuve pce $ 600
Microscope + réactifs pce 1 $ 600$ 600
Lit d'accouchement pce 2 $ 3501$ 700
Lit d'examen Poe 2 $ 200$ 400
Lit d'hôpital pce 2 $ 801$ 160
Marteau percuteur pce 1 $ 271$ 27
Matelas d'hôpital ce 4 $ 501$ 200
INégatoscope ce $ 100$
Panne de lit (pce | $ 25|$ -
(Pèse-bébé pce 1 $ 250|$ 250
(Pèse-personne (pce 1 $ 1001 $ 100
Potence (pce 1 $ 201$ 20
Poubelle à pédale pce $ 100$
Stérilisateur poupinel pce $ 600
[Stéthoscope $ 51$ =
Stéthoscope obstétrical pce 1 $ 101$ 10
[Tabouret tournant (pce L $ 50|$ 50
[Tensiomètre ordinaire (pce 5 $ 201$ 100
[Trousse médicale (pce 2 $ 2501$ 500
[Urinoir pce $ 25|$ -
[TOTAL $ 3591

NGWANDA MUTORO | MOLISHO | MBUZA MOZENI LOKONJO | MOLIMA | BULAMATARI
NAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEWA | MUSOBA | Papy GEANDJA

(Ci mous

2

29

Avenant N°.0/.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+__ Devis prévisionnel équipements d’un centre de santé en produits pharmaceutiques
(Equivalent de 2000$)

Ets “LA REFERENCE”
rats MOV

5: Le EDR dune
GXÈ Facture N°

© _

____ Désignation T— Prix Unit. Prix Total

7 e Æ IS CDP/E ||

DATE né| ere

L. una 2 < Le _ . 2.
area — 4 En |
Z- 2 _40.00e,
EF ee

LÉ — Chien se — #2
> TZ. =
22 mat AR SL gp
( LD Ernmcaecace — Bon mige | Po. Lo
L _—_ G g. |
TOTAL GENERAI LS un 774
l

Les marchandises vendues ne sont ni reprises ni échangées

NGWANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI
M IAKABO | MASSA MOKUWA | ISAMENE_ | NGEZÉMA
{

MUSOBA Papy GEANDJA
\ mc Cu, Muls @) (

Avenant N°0/{..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

FACTURE N°.22-6k 441

TE MUTORO | MOLISHO | MBUZA LOKONJO | MOLIMA | BULAMATARI
M JAKABO | MASSA MOKUWA | ISAMENE MUSOBA _ | Papy GEANDJA
Cu, mu 12

10/29
Avenant N°..O{ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ _Le devis construction d’une école de 6 classes à BIARO PK41 (32000$)
bâtiment scolaire en briques 2
utes de Longueur 5400 m Largeur 600 m Sufie 32400 M
Coût Salaires Coût fournitures extérieures
Paramètres Unité | largeur | épaisseur | Longueur | Nombre | Cube ps Prix
[Nombre de jours [Chevrons m 34 500 17000
[Coût journalier chef maçon 3 47,00 1081,00
[Nombre chef maçons sac 50 kg - 60 22,00 132000
sac 50 k 60 22,00 132000
[Tes de 3 m Toile BG 28 170 1600 | 272000
[Nombre de jours 120 (Clous de tôle kg È 4 30 72,00
[Coût journalier chef menuisier 9 ICious de 150 kg È 4 300 72,00
nn |
[Nombre chef menuisier 1 (Clous de 120 kg 24 3,00 72,00
[Coût journalier menuisiers 6 (Clous de 100 kg 24 300 72,00
[Nombre menuisiers 2 Clous de 80 kg 20 300 60,00
Calculs Cious de 60 CM n | 300 3600
[Salaire chef d'équipe maçon IClous de 40 kg n | 3,00 36,00
(Salaire maçons [Clous de 20 kg 40 300 120,00
portes en bois pannaux 3 100,00 700,00
ous total Salaires maçons Fenêtres en bois 4 L_ È 66,00 1584,00
Salaire chef d'équipe menuisier Briques cuites unité 30000 0,10 3000,00
[Sable melangé m 126,00 7,00 882,00
sable fin m 50,40 6,00 302,40
brouette gravier m 7,77 8,00 62,16
moellon m! 100000 | 1000 | 100000
Balaire menuisters Bancs/Tables unité È 120 100,00 | 1200000
ous lola Sels MenUISIS Fableau unité 6 35,00 21000
[Tables simple 6 15,00 90,00
[Quincaillerie (serrures,
forfait 99,00
Sous total fournitures extérieures 27 080,56
Récapitulatif des coûts
Coût salaires
Fournitures extérieures 27 080,56
ET
.
1 1
NDA MUTORO | MOLISHO | MBUZA MOZEND, LOKONJO | MOLIMA | BULAMATARI |
MOHONAKABO | MASSA MOKUWA | ISAMENE_ | NGEZE! MUSOBA _ | Papy GEANDJA

es

Cm

His) à

œ

Avenant N°.OA. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

devis prévisionnel construction d'une salle de loisir BABOTE PK 47

1 bâtiment sale de loisir en briques

2
cuites Longueur 800 m Largeur 600 m Surface 48,00 M

Coût Salaires Coût fournitures extérieures
Paramètres Unité |argeur | épaisseur | Longueur ire Prix
Nombre de jours [Charpente 5
(Coût joumaler chef maçon [Chevrons m° 4 500 2000
Nombre chef maçons
(Coût joumaler maçons (Gmentfondaton | sac 50 CRE (DE 7 2200 374,00
Nombre maçons (Ciment pavement sac 50kg E 18 2200 396,00
Nombre de jours oies de 3m Tole BG28 40 1600 640,00
(Coût joumaier chef menuisier Ï
[Nombre chef menuisier [ous de te n 1e 4 3,00
(Coût joumaler menuisiers Cious de 150 kg [ : 4 3,00 12,00
[Nombre menuisiers (Cious de 120 kg 2 3,00 6,00
2 300 600
Salaire che d'équipe maçon 3 300 900
Salaire maçons 3 3,00 300
3 300 900
(ous de 20 kg 4 300 12,00
Sous toi Salares maçons
ports en bois pannaux | Unité 2 10000 200,00
: 2:
Fenètres Unité 4 66,00 264,00
Salaire chef d'équipe menuisier
[Briques unité 5 000 010 500,00
Salaire menuisiers able fn T mm 12,00 6,00 72,00
brouette gravier m° 3,00 8,00 24,00
moelon m_] 26000 | 1000 260,00
sable mélangé m 30,000 7,00 210,00
ous Total Salaires menuisier Bureau unité Ï In 2 80,00 160,00
(Chaises unité 3 15,00 45,00
Fables unité - 3 _L 1500 45,00
Sous total Salaires ee er | ox 185,00
370500
Récapitulatif
375,00

NDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI

OKNAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA | Papy GE: JA

On COTE Lun EP |

12/29
Avenant N°.0.{.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ Plan centre de santé à BABUSOKO Pk50

3m 2m 3m
4 —————— — 7 #2 #—_—— #7

Accueil
L Labo \ Chambre Î 3m

mise] Le —{

Consultation Salle d'accouchement 3m

nt
NG DA MUTORO | MOLISHO | MBUZA MOZENDA Y LOKONJO | MOLIMA | BULAMATARI
MOKOÏWÏAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEW, MUSOBA_ | Papy GE; JA

ré Cu, MS) 27 EP

13/29

Avenant N°.474..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat

de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ __ plan salle de loisir

8m

Estrade

Plan type salle de loisir

es

NG] DA MUTORO MOLISHO | MBUZA MOZEND, LOKONJO | MOLIMA
MOKONAKABO | MASSA MOKUWA | ISAMENE_ | NGEZE MUSOBA Papy_
LE Ce, pis | EX

6m

Avenant N°04. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

facture pro forma acquisitions Télévision Ecran plat 32 pouces (550$),
antenne Eurostar (150$), panneau solaire 150W (600$) pour la salle de loisir
à BABOTE PKk 47

LA PLANETE

Informatique, Elbétronique, Télapho 91e, Bureaut
vétepner N'AppUIEAUIQUE, Quinquaiterte & ivure

er
Kite © €?

NGWANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI |
MOKNAKABO | MASSA MOKUWA | ISAMENE_| NGEZMA | MUSOBA | Papy GE (|

EC Ms, 2

15/29
Avenant Ne. a l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ facture pro forma acquisition décortiqueuse à BABUSOKO pk50 et BABOTE PK 47
(3500$/décortiqueuse)

ETS ELDORADO koi. OST
ELECTRICITE GENERALE

Matériaux de Construction,
Outillage matériels Forest
id.

TOTAL GENERAL

F2 een vendues me sont nl reprises nl échangées.

NGWANDA MUTORO | MOLISHO | MBUZA MOZENDA LOKONJO MOLIMA | BULAMATARI
MO KABO | MASSA MOKUWA | ISAMENE_ | NGEZE MUSOBA_ | Papy GEANDJA

enOULTE a

16/29
Avenant N°.0/ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ __ Budget prévisionnel du fonds de développement

Budget prévisionnel du Fonds de Développement des communautés

BABUSOKO - CCF 46/11 (GA 36-04) CFT

Réalisations Lieu | Unité Quantité Coût Unitaire [US $) Montant (US $)
f. Construction, aménagement des routes: [ L

Ï ]

L Réecion Equipement des instalation hospitalières et scolaires: Il L
Lorscincnte de sat uSOKOPK ED Cente M: sa000]s

5300.00

nent né Fausoropes fers [1 + ET ET)
Equipement (approvisionnement produits pharmaceutiques) 1 $ 2000, af 200000
tuction école 6 classes avec bureau î $ 3200000 [S 3200000
6. Autres: Ï |
qiion machine decoriueuse JaeusokoPk 50 Machine L $ 35000fs 350000
quon chine deoriqueuse RasorEPkan  ]Vectine Lt + 35000)s ET)
[onstuion Sal de lis Jasorepear Ge L : + EE 53000)
fRcqision télvison 32‘ [éren pla} JaorEpr ar Jéerson L_t + EE 500)
quisiion anteme euostar JasorEpear  JAneme D 1 + 15000fs 15000)
fRcquision panneau slare 160 w Paoreprar  fPammear [1 + &000fs 0000
TOTAL REALISATION $ ET]
Coût defoncäomement des Comité Local de Gestion et de Suiv a]
onctonnement du CLG
orciomement du CLS ï Le à L
OTAL FONCTIONNEMENT. (ram 10 # Gta astres)
Citntten latence be [eur a) [ [ x | $ sus
[ TOTAL FONDS DE DEVELOPPEMENT $ &61mr
Montant prévisionnel pour le Fond de Développement $ 67187
Montant de l'avance {10% du montant des infrastructures)
pour le démarrage des travaux $ 5649
NDA MUTORO | MOLISHO | MEUZA | MOZEN LOKONJO | MOLIMA | BULAMATARI

OK@NAKABO | MASSA MOKUWA | ISAMENE_| NGEZEKIA | MUSOBA | Papy GEANDJA

ac D le

h 17/29
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

+ Budget prévisionnel réunions CLG et CLS

Budget prévisionnel réunions CLG et CLS BABUSOKO CCF 46/011 (GA 36/04) CFT

[ Rubriques | Nombre de Nombre de réunion| Montant jetons Total
membres

CLG 8 10 $ 10,00|$ 800,00

CLS 8 10 $ 10,00|$ 800,00

. Déplacement membres _

CLG 8 10 $ 5,00 | $ 400,00

CLS 8 10 $ 5,00 [s 400,00

2. Frais de tenue de réunion

CLG 8 10 $ 5,00 | $ 400,00

CLS 8 10 RUE 400,00
[

B. Forfait papèterie (an) À

CLG 2 $ 150,00 | $ 300,00

CLS 2 $ 150,00 | $ 300,00

4, Visite réalisations

CLG [ 10 $ 10,00] $ 100,00

CLS 10 $ 10,00Û$ 100,00

Divers | $ 283,00
$ 4 283,00

JANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI

Mo ONAKABO | MASSA MOKUWA | ISAMENE NGEZE! MUSOBA Papy GEANBJA
HE Cu lui 2 mi
1

18/29
Avenant N°.@/ à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat de Concession Forestière N°046/11, CFT,
Groupement BABUSOKO

°__chronogramme prévisionnel des réalisations des infrastructures socio économiques

Expoltant forestier (GFT BaBusoKo

Titre: (GG 4ar14 (GA 36104)

FABLEAU DES FLUX FINANCIERS PREVISIONNELS Ponte Année 2 Pts cn
jontnt prévisionnel FDL sos 5 ozn[s oz2|s os os os s2rnls os oo
financement 5 sœwfs 50

fFomboursement Prrinancement s 5840 s 282% 5 2025
ntoten ot maintenance 5 5403 5 270 5 270
Fonctionnement cLS-cLG 5 4203 s sss[s sss[s UE sss|s 535 ss6[s ssfs ss
s ses ersfs rss rs zouls vw vrufs vwfs 22

5 scans sos 3 306 nusfs 20[s sow[s woo|s asus so]s sou

construction centre de santé
quipement contre de santé

NGWAI MUTORO | MOLISHO
MOKOI BO | MASSA MOKUWA

MBUZA
ISAMENE

MOZENDA/| LOKONJO | MOLIMA
NGEZEI MUSOBA | Papy

BULAMATARI
GEANPJA

Ga

Hiyls

4 >)

19/29
Avenant N°.94..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 7 de l’avenant portant sur l’'ANNEXE 11 :
L'annexe 11 de l'accord sur la clause sociale est complétée par le :

+ __Le programme prévisionnel d'entretien et de maintenance

Programme prévisionnel d'entretien et maintenance , CFT (CCF 46/011 ), (GA 036/11), Groupement
BABUSOKO

Quantité prix unitaire Total

(Equipements salles de classe

lableaux 6 tableaux (salles $ 35,00 | $ 210

fable bancs 3 table banc 6fslles $ 10000!$ 1800
[Toiture de tous les batiments

[Toles 4 tôle 9fbatiment $ 16,00 |$ 576

main d'œuvre 3 jour [ $ 6001 $ 18

[Autres
fiment | sac $ 20fS 138
Gare Ù 2 eue | mn | ouf 20
(chaise 4 chaise Obatiment $ 15,001 $ 540
Eutres À | $ 549
[aumelle portefenête | 2 paumelle 9]batiment $ 3,001$ 54
Divers [
TOTAL entretien et maintenance : $ 5403

NDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI |
MOKONAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA | Papy Gi JA |
|
|

EF |Cun, his EP

20729
Avenant N°04{...à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 8 de l'avenant :

Le présent avenant est complété par l'annexe 12 relative à l'attestation de consignation de
fonds de développement

+ __ ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 24 août 2011 entre le concessionnaire forestier CFT d'une part, et la
communauté locale du Groupement BABUSOKO des villages BABOTE, BABUSOKO,
BIARO d'autre part, pour le contrat de concession forestière située dans la province
Orientale , District de la TSHOPO, Territoire d' UBUNDU

Nous attestons que le concessionnaire forestier CFT a crédité le 24,08 , 201 en ses
livres, le compte de la communauté locale du groupement BABUSOKO d'une somme de
cinq mille six cents quarante neuf mille dollars américains (5.649$) correspondant à 10% du
montant du coût des infrastructures retenues et ce, conformément à l'article 11 de l'arrêté
023/CAB/MIN/ECN-T/28/JEB/10.

Signature du concessionnaire forestier

C.TYT.
44798N
Metraee

NEWANDA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI
MOKQNAKABO | MASSA MOKUWA | ISAMENE_| NGEZEMA | MUSOBA | Papy

ES Cu HAuIs >

Avenant N°04. l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 9 de l’avenant :

Le présent avenant est complété par l'annexe 13 relative au document définissant les
conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des conditions
réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé auprès du
concessionnaire forestier CFT, en ses livres, Un compte spécial ouvert au nom de la
communauté locale, différent de la comptabilité régulière de l'entreprise et que le comité
local de gestion en assure la gestion.

Les demandes de fonds par le comité local de gestion ne peuvent se faire que sur base de la
disponibilité financière dans le compte de la communauté locale et/ou peuple autochtone, à
la suite de versement des recettes trimestrielles enregistrées.

Inversement, l'entreprise/concessionnaire CFT s'engage à mettre à la disposition du comité
local de gestion le fonds sollicité correspondant aux dépenses telles qu'indiquées dans le
budget prévisionnel global. Des séances de travail/réunions ad hoc doivent être organisées
par les parties prenantes (comité local de gestion et entreprise/concessionnaire) pour des
clarifications nécessaires sur la gestion du fonds. Ces séances de travail sont
accompagnées des procès verbaux établis et signés par les membres du CLG.

Ainsi, pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons
de commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés soit par l'entreprise/concessionnaire CFT, soit par le CLG, et dans
tous les cas, des factures pro forma sont produites pour appréciations. Ainsi pour être
appliquée, elles doivent être signées par le président, le trésorier du comité de gestion et le
délégué de l'entreprise forestière.

Les membres du comité local de gestion se réservent le droit de s'assurer eux-mêmes des
prix des matériaux à Kinshasa ou ailleurs avant l'acquisition.

NGWANDA MUTORO | MOLISHO | MBUZA MOZEN LOKONJO | MOLIMA | BULAMATARI |
MOADNAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA | Papy GEANPJA

x Cu Hhuis Es |

22729

Avenant N°... à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de livraison
sont signés et déclinés en deux étapes de réception d’abord entre l'Entreprise et le Comité
Local de Gestion pour la première réception, ensuite entre le Comité de Local de Gestion et
les membres de l'équipe locale de construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres du CLG pour s'assurer de la qualité de la construction et du respect du
chronogramme de réalisation.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

NG DA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI
MOI AKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA | Papy GEANDJA

LE | en (BIS (e7À

23/
Avenant N°.9/..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 10 de l'avenant :

Le présent avenant est complété par l'annexe 14 relative au procès-verbal de constitution
comité local de gestion et du comité local de suivi du groupement BABUSOKO

as

Province Orientale -District de Tshopo- Territoire de Ubundu-
Secteur de Bakumu Mangongo- Groupement Babusoko -

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de gestion de la
clause sociale du cahier des charges pour le compte du Groupement Babusoko,

Sachant que le Chef de Groupement supervise, de par la loi, le Comité de Gestion, nous, membres de la Communauté
Locale du Groupement Babusoko - Secteur de Bakumu Mangongo, Territoire de Ubundu, District de Tshopo, Province
Orientale, avons en date de ce 24 août 2011, après consultation, élu les personnes suivantes en qualité de membres
du comité de gestion de la clause sociale du cahier des charges avec la CFT ; titre n° 36/04.

Nom FONCTION SIGNATURE
[
[4 | newanva mokonakaso Président PER
2 | Muroro MassA Secrétair
Trésorier _ 7
3 | mouisho mokua ñ
nseiller _ LE
4 MBUZA ISAMENE LICE
Conseiller L — |

5 | MOZENDA NGEZEMA

OT ECUE RS DS
6 | SOM8O MUKUABONDI

7 | PAPY mouimA Observateur ONG OCEAN |

Représentant du Concessionnaire désigné par celui-ci

NOM FONCTION si RE 4

| 4 | Gaston BULAMATARI Agent de Liaison
L

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement
Babusoko, ci-après

Nom | Quaiité Village Signature

SAT MARUSUDT Thefde Groupement FRE0 = > 1
Sabusoko | Les ET.
MUSABALA MURUFI PIERRE Chef de Village ÆS —. 7
KABALI FRANCOIS Comité de négociation TTPKa47 _
Président . ”*
EWANDA MUKUNAKABO Comité de négociation Vice | PK 47 Babote _
président D'ACHATEES
[MOUISHO MOKUA Tome de négociatin 47 Babote Z
FIALOMO VALALA (madame) | Comité de négociation FRATBsboie TX EN
NGWANDA MUTORO | MOLISHO | MBUZA | MOZENDA | LOKONJO | MOLIMA | BULAMATARI |
MOKONhKABO | MASSA | MOKUWA | ISAMENE | NGEZÉMA | MUSOBA | Papy GEANDJA

PT: huis s] | |

24R97.

Avenant N°.0.4.à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Province Orientale -District de Tshopo- Territoire de Ubundu-
Secteur de Bakumu Mangongo- Groupement Babusoko -

Procès- Verbal d'élection de l'un des membres de la communauté locale pour constituer le comité de suivi de la clause
sociale du cahier des charges pour le compte du Groupement Babusoko,

Sachant que l'Administrateur du Territoire ou son représentant est, de par la loi, Président du Comité de Suivi, nous,
membres de la Communauté Locale du Groupement Babusoko - Secteur de Ngombe Doko, Bakumu Mangongo.
Territoire de Ubundu, District de Tshopo, Province Orientale, avons en date de ce 24 août 2011, après consultation, élu

les personnes suivantes en qualité de membres du comité de suivi de la clause sociale du cahier des charges avec la
CFT; titre n° 36/04

NOM FONCTION | sIGNaTURE |
1 | MALAMU YALALA Conseiller AA
2 | ATOAKIZTO | Conseiller
3 | MOKE NJIEKO Conseiller
4 | LOKONJO MOSOBA Gonseiller L
| 5 | 8aRUTIMBOLA Gonseiller |
6 | MUTORO MELEKANI ONG OCEAN I
La | |
L
Représentant du Concessionnaire désigné par celui-ci
NOM FONCTION SIGNATURES |
1 | Tsimba TITI Chef de Chantier LEE

En foi de quoi, ce procès-verbal est établi et signé par les membres de la Communauté Locale du Groupement
Babusoko, ci-après

Nom Qualité Village Signature
SAIDI MAKUSUDI Chef de Groupement PK 50
Babusoko l

MUSABALA MUKUFI PIERRE Chef de Village
RABALI FRANCOIS Comité de négociation | PK47 Babote

Président
GWANDA MUKUNAKABO Comité de négociation Vice | PK47 Babote

président |
MOLISHO MOKUA Comité de négociation 47 Babote

Article 11 de l’avenant :

Le présent avenant est complété par l'annexe 14 définissant le montant de jeton de
présence

Document définissant le montant de jeton de présence
(Conformément à l’article 24 de l'AM 023/CAB/MIN/ECN-T/28/JEB/10)

Les parties ont convenu que le montant de jeton de présence est fixé à 10 $USD, équivalent
en franc congolais de : neuf mille deux cents (9200FC)

Ce montant couvre uniquement la présence effective aux réunions ou séances de travail des
membres du comité local de gestion et/ou du comité local de suivi en rapport avec la mise en
œuvre des projets de réalisations des infrastructures socio économiques au profit de la
communauté locale .

Les réunions des membres du comité local de gestion et/ou du comité local de suivi sont
tenues en respectant les planifications telles que arrêtées par les parties prenantes. Elles
peuvent être organisées en sessions ordinaires et/ou en sessions extraordinaires.

Une fiche et/ou formulaire de présence est établie à la fin de chaque réunion et sert de
document attestant de la remise du jeton de présence aux membres présents (CLG et/ou
CLS)

N NDA MUTORO | MOLISHO | MBUZA MOZEN LOKONJO | MOLIMA | BULAMATARI
M NAKABO | MASSA MOKUWA | ISAMENE_ | NGEZEMA | MUSOBA Papy GEANDJA

Co mue) D LS

26/29
Avenant N° CA. à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Article 12 de l’avenant :

Le présent avenant est complété par l'annexe 15 relative document définissant les modalités
de transport des personnes et des biens en incluant le trajet concerné

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, le concessionnaire
forestier s'engage à faciliter l'embarquement à bord de ses moyens de transport d'un nombre
limité des personnes rattachées aux villages du Groupement BABUSOKO dont les forêts
sont concernées partiellement par les AAC1 et 2 du premier bloc quadriennal

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de conditions
ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions d'ordre pratique
liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu de limiter ce
transport à 15 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l’objet d'un échange de courrier entre le comité local
de gestion et l'entreprise. La personne désignée remet à chaque personne enregistrée une
note attestant qu'elle a été autorisée de voyager à bord des moyens de transport du
concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y
compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de cinq
sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable de la
surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut pas être
tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De ce
fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

La facilité d transport est accordée entre l'embarcadère du chantier de coupe des AAC et le
siège de CFT à KISANGANI. La facilité est également accordée entre le siège de CFT de
KISANGANI à KINSHASA. L'ordre de priorité est basé sur l'enregistrement des demandes.

\
NG DA MUTORO | MOLISHO | MBUZA MOZENDA | LOKONJO | MOLIMA | BULAMATARI |}
KONAKABO | MASSA MOKUWA | ISAMENE_| NGEZEMA | MUSOBA | Papy GE JA |

ESUNCNEAE: |

27/29

Avenant N°.{/4..à l'Accord constituant la Clause Sociale du Cahier des Charges du Contrat
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Ainsi convenu entre les parties, le présent avenant

°

n

est établi en 5 exemplaires

originaux et remis à chacune des parties, à l’'Administrateur du territoire, à l'Administration
forestière provinciale et à l'Administration centrale des forêts pour son annexion aux clauses
sociales signées en date du 24 Août 2011 A BABULEMBA

Fait à.. Le 2%1.06.12043
Pour le Comité Local de Gestion
N° Nom Fonction signature
o1 NGWANDA MOKONAKABO _ | Président £
02 MUTORO MASSA Secrétaire rapporteur
03 MOLISHO MOKUWA Trésorier
04 MBUZA ISAMENE Conseiller !
05 MOZENDA NGEZEMA Conseiller
06 SOMBO MUKWABODI Conseiller
07 MOLIMA Papy Conseiller
08 BULAMATARI GEANDJA Représentant [ll Ken Fe À apnsronmenot
concessionnaire WU 1 1D NAT 01/027-N a es
= La: GS 1707 » fra, GocDn
ge Soeuat 5869 AV re"
NDA MUTORO | MOLISHO | MBUZA MOZEYDA | LOKONJO | MOLIMA | BULAMATARI |
MOKONAKABO | MASSA MOKUWA | ISAMENE_| NGEZÉMA | MUSOBA | Papy GEANDJA

Us

ES

Pass ,Z

Æ

|
|

28/29
de Concession Forestière N°046/11, CFT, Groupement BABUSOKO

Pour L'Administrateur du Territoire

Noms Fo

jerome DrnvuLg ana

Pour le visa, le Comité local

N° Nom

oi £rome DINVULA KiN> M 21

Président (AT)

ÉSMLDE

7

01.022 AN

02 MALUMU YALALA Membre
03 ATOWA KIZITO Membre
04 MOKE NDJIEKO Membre
05 SOMBO MUKWABOBI Membre
06 BARUTI MBULA Membre fe =
07 MUTORO MERKANI Membre p7 jaflo
08 TSHIMBA Membre A ORESTENE ET ï TR AMSFONMATIOX
must BOMA CEAIR
nn
eye Soc nasa | Limeté
NDA MUTORO | MOLISHO | MBUZA | MOZENDA | LOKONJO | MOLIMA | BULAMATARI
ORÂNAKABO | MASSA | MOKUWA | ISAMENE | NGEZEMA | MUSOBA | Papy GEANDJA
de)

RoCES VER Pr d'A) HELioù

L'£n deunte Will kaee 2 dix
Nous” de Ve ar er RTE
mous Era Nue HOUR Te CF VUE
du RER . QU LOU, PRIT en Lt

RARE EÉT ete dcbeneu UT

A- TON — ALPHOMÉE +
CSN AN uen
A2 RP ANR A desene:

PE hé FT
FARMER 4 _

. NAuid - TA
+ Ad aie, 7 .

&. D M res L
+ BE SE 7
&. EURE Qt Pr: _
7- Creme :
40" Mr Neon AP ne +Q |

AA: PARU - Mu LE LS
ps #

Une de aunboe de uk Lotl ok
cm , cupusruh qua An pride, vu
qu cle he, , Æ ge An Chaupenceu fF te
Nu bre Pqua ane MUAWAEOR 8
. . - KMokvN)e LokoA TO .
Ca «fl, OI BD NUKWABORI sf Dax,
À tou Lt de Put, |
No Lx ne Lo£S Wéf 0 ait fe,
le Couche" Le tot 4 guton
A dk Sue nn Adanrsw, Vaeot' of
Aa Be que CG que uou  avau ue,

four PA Cnanaut LA

: | Lx Uuea
UP ARTE «bot ton
F >

ALEwavdAa Molo us KA&
é ue LT Bhente à, de Hole
D .
/ D Verbal di £ Ledi vale
Any EE ErnPEkes ke Loke

__ du 24/2 043

# i > Ê : à
" au eltux outl Pau À, A veut ue
pour 0 Wet ca puun, Ti Akst Hu unix anuuem & Babolt
4 {. fs] ;
PKÜY aus  ÉeLe hi mnt BiBuscke À ui A Cerenu ii @a F
Âstel:. Papruseutés sue tk ch be Es ma ss chch #

coke, x d'aut ji 7 Apuais stat ab Lenk

CET Ac cu Aa Medion ok faste .
L/

/

ko, Lt

Le ak @e Acute La Queer

Ar Bud sie * #8 pe rent LUE Li

ke Cimreguans pauréconl elx Âa anse ares

Asppert FE ax dr ra gr :

Il AGP el De La cha cl } 2 de € sr£l
Æk € { éd Æ Bee PE # Be : #)
cha LA Cie dx saute à

Tv <t panneau fbure & CN

Barre î Æ PR Es (
E

À Bhfneke Ph

L K quuux à Bab PE UF
r (ratat)

Aa des cbr ue défi Qu Gps (ils
pa Lappaë x Âa ci

À'é Uk dpee Fr Cale y AA TU Le.

ou ARE R°4
fe 4 grà  2yjo fact)
— Colin Cuba ei fau Run lue Cut
Brimusko Pen (S3e 4)

- € quip ments Cd 4h Saut Æ  Babufoko Pk ND

(2514)
— + 6 He met ( Lapin He Met produs Æ, plu ju LE
À b Bo Foko PK (2 #)

Cu hutfoim acte ê clasdes mec burtsa 4u Fuqua

H : Tao PK V4 22)
4 C pe dt mac de
PK D Cned)

Ac juste Quachcca et A Fq music À B/héek lei

( So #)
— Ana Le ACE ax dan Lars bucua Cut

BéhBuoies

Pire TE Pie 4r ( SR }
me AGREE ambeuns. Lieux ZX AB TE Pr y7
LAS 4) |
= : Cou itn Pa Fute Fée Anw À Rire
PK VE (Got)

Lu Fe cle qua

Le. LH  Cnacente 2 a Tmnax dian

pri Viral pour fais var

Pos lex mure

Man MUR YA EE, Cha

pee et At Le fes . Le

Ÿ

MEN CEE [DE

w
ATL NDIEN Re ÿ Le
ir ec mr Maires 7.

& à D hs di
a Le ? sf. Lie nanas

SIGUATORE DE KE FPERESONTAL ; 4 3
du LA Ldevem lire
dans JE Grofen eut ange
4- Danan 2) Pas MAGYA TA bABOTE PLYRÉÉE
NÉrtA ANTIABD NOTARLE PABTE PK YU} ©

8 TO PHEN CE ckÿ dE para pemmeuf PAGE PK DE

& RpNDO 75 DENT Anwdu de Dell Banane ue DT.
G Bnmo MUkwA ravi chef ROLE Pan ennge. 7
Lhonmal DGSE na cl de BALL ans Gr prit
hPa naovA ef de De PKR. fus S

pps armes, Preis Ki: FAO ma RTL

3 APUIA Ki2i TD Guru nat , PK VA. BARETE. — Que,
4 ne frau sas, PABTE CS

MEL Sms APR Si

AMEN Pace Me EL —

ASE ho ASAUQ PAPE EXO

AS lan BU UN HA PRASTE

A&woa NAARNAN | PhheTE fu

@| nalu no VALAUX /

mi Lhtsbola nes pare E .

jE lokee bel junte 7
“4

9} MPMA D ce E—
( h :
æ) Nr CENTS

3) ICHo ML More

a BMhkatikme Dance Q 2 af
: Pour Ver eat A Roue à APTE TS
ENT LA GNNUNAUTE (otale do GroP
ENT FBiñik AVE CET °
bu 24[oe lon 43

ui lan cu Met ete À du Ë qualuiue Je
dx Waï dk de No Quemtbres du CLG els dus | g rPapt uk
ni Srunb À Barof PE 4} proudas  au ju
Rke- JA Cou mu uaus” 4 CET on Lit Cos Ce et Aus
Grhouk x 24 Smet du L'avrnaut eu Ga ce ÈR
dou: da La cles Aigpues M 24 (BR 8n43 à sata
t = TR, : |
LL un dt ee
ru » monde A argnattnx à Cminu La prirecpaton
pad Le te Tamil d'un de su 44
M LS D «
À MST de a eu ART

/
Péri La Qggie DL
anotelrks du GO pue ut re a ANNEES &t cd,

LU

tes LD, 4 que. Le pri vaut
sr it por fau valsr Cu Le À_Mot

#
Pour le cle Pour GLS RER fs
L'BARST, - nus à: hAluny, ef ER
2 Sono HE 247644 Eifor cer, KE
, ceÊe JAM TR añokE. TA
2/7 ie . JA ei Æ c4 De Er fl, hs
ANTOLL en 2 VOA GES
SoPenna - 9 4 SUR LEE te
NEA rva 1) £ L

+/7 PBlA TSAhErE
7

3 Ar ie Aetl TT
ls Neneres hu CLéex els |

PRRTI CI PB T A LA SN Evaree
Ge dE CErenT ANT

D PEDENT Bern à Le
| VSD £a Ac Fr
) U ÿ
 NOUAIR a Le ÉiR
Ps 4 £ MORE 4KAPO 2 >

Y. MOTORS M£SA CEA

5 …
>. MOUEHE Noku4

Tredoykr 7

ÿ. Mon TSATHRE Ta sa?
F.. MOZEN A 2

Née CLENUK

Gnorcib,
6. nn Bo NV kwWA Bo |

Corte, "

% Netne PAPY 6 Ga.
x
QLS . boucle leu ten EC RE NE

She Ÿ arret a #7 Î
g3 ATDU EX K\LITO AC ss

EU Mol NE X

Ye Some MU kW ABo Br

6 DA pv TI NDPAULA 7 fuc
st No To Re METZKAN | Afoul a
: TSHUN BA

er. r
usEcfrk, NE WAN ES fo Re NA Kat Pro ALBERT, Anem onto cm.
À el john preupenne El, batoles CFT.
LME Tia el Sfnadure à nénhénn : £
MB LA ISRAENE CLEITE NT.
" &S Se nacre mameba/leiel nt als aline dax Clavie) F
An els PET ele change auke la cerehapue feurhiee et

DA Se : .mMabEa ,
”

rade f che deflarmank : Cuhidst ral anrttaras dial

Pa Ee dur PR AY FUME AR

2 j
À va em sabre da Cenike Lei he Let LA 4 à ar (aprun La —
Sail ee : MGPE ni ba / GELERA CE Par.

pr gaine
Rte D éermuër Car, Rent connufle : cu CLG.

Fat a Bahule, À. 22/00/8.43

Wénangs 20
2 Fe à CHA, :
WE ABS ARBERTT

JL Paint dun EL

PV de PocCRAT OA dE LH GOAT &æ T
Jan LE GROUPEMENT. BABUJILAR

_

"]
au de We Goëzs, Ja gent quebain

Pas en KA Es gd" } Ko Les Qussures æl Cou nat
DAC x Le tons BA fo fe ur & 2abf Pk4yR
Trou JA Aurore al Peneut YA ch la aus, |
Aou Ana fe AB RM: Ale CPTet À groupement
Bb, AVE Conofz” N'a Æl Mona.
Pere, feat 1 leur du CLE en , RGHeuÉ à
Ov a dy Pr ras > partcospet xx eKamenx d'ehf.
has Me TEuce AL PHen ce Chg où Tape mens

de BABofoks en Kneë en AM Lire + À Aa plat.

À for eh CUT go
f j DS
+ m ee Pre Cha abem his MX vrlnr © qu 4
QUO,

Ft à Babe Jatle
Pur & vf “k bABOTE és =
1e nn cf fu MARpaI MAG 3 ES Pace TRE A
M4 lo no VALAl 4 cz nn aire
PARA Soeur > RE nn “2
MAOC4 Mygiai ee D _ Ti BAL
Ken} k4L, MAS TE
Par B7 1
d © DANEU na . Par
OR E Bon, LA “NO HaI Le
nor: n LeY PA. FA pan Een. EE

Et — RRRATO nes LA TV du
PLCA LA PUGA sr
